     Case 2:19-cv-00549 Document 30 Filed 09/01/21 Page 1 of 3 PageID #: 242



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


DON BLANKENSHIP,

             Plaintiff,

v.                                           Civil Action No. 2:19-cv-00549

DONALD TRUMP, JR. and
DOES 1-50 INCLUSIVE,

             Defendants.


                                     ORDER


             Pending is the plaintiff’s motion for an order

clarifying or modifying the court’s previous memorandum opinion

and order staying discovery in this action, filed May 6, 2020

(ECF No. 22).


             On August 2, 2019, the defendant, Donald Trump, Jr.,

filed a Fed. R. Civ. P. 12(b)(6) motion to dismiss the

plaintiff’s complaint against him.           See ECF No. 3.    By a

February 13, 2020 order, the court, on motion by the defendant,

stayed discovery in this action pending resolution of the

defendant’s motion to dismiss and until further order of the

court.     See ECF No. 21.     Subsequently, on September 8, 2020, the

court entered an order staying all events and deadlines in the

schedule pending resolution of the defendant’s motion to dismiss
  Case 2:19-cv-00549 Document 30 Filed 09/01/21 Page 2 of 3 PageID #: 243



and until further order of the court and stating that an amended

scheduling order would be entered after the stay is lifted.            See

ECF No. 27.


          In the motion filed May 6, 2020, the plaintiff asks

that the court clarify that its order staying discovery in this

action does not stay any discovery the plaintiff may seek in

connection to a related action brought by the plaintiff that is

pending before this court, Blankenship v. Fox News Network, LLC,

No. 2:19-cv-00236 (S.D.W. Va.).       See ECF No. 22.


          By a memorandum opinion and order entered this same

day, the court denied the defendant’s motion to dismiss the

complaint.


          Accordingly, it is ORDERED that the stays entered by

the court in its February 13, 2020 memorandum opinion and order

and its September 8, 2020 order be, and hereby they are, lifted.

The parties are ORDERED to jointly file a proposed schedule to

govern the proceedings in this matter by September 22, 2021.


          It is further ORDERED that the plaintiff’s motion for

an order clarifying or modifying the court’s previous memorandum

opinion and order staying discovery in this action (ECF No. 22)

be, and hereby it is, denied as moot.




                                    2
  Case 2:19-cv-00549 Document 30 Filed 09/01/21 Page 3 of 3 PageID #: 244



          The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                        ENTER: September 1, 2021




                                    3
